Citation Nr: 0732125	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to service-connected 
tinnitus.

3.  Entitlement to service connection for a right eye 
disorder, to include as secondary to left eye impairment.

4.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a stomach 
disorder.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left eye impairment, due to VA medical treatment in February 
1998.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1951 
to December 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left eye impairment, due to February 1998 VA 
medical treatment, is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In July 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected tinnitus.

2.  In July 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for an anxiety disorder, 
to include as secondary to service-connected tinnitus.

3.  In July 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for right eye disorder, 
to include as secondary to left eye impairment.

4.  Service connection for an ulcer disorder was denied by an 
unappealed November 1994 rating decision.  Unappealed June 
1996 and August 1999 rating decisions did not find new and 
material evidence sufficient to reopen a claim for service 
connection for a stomach disorder.

5.  Evidence associated with the claims file since the 
unappealed August 1999 rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim for entitlement to service connection for 
a stomach disorder.

6.  The evidence of record demonstrates that the veteran's 
stomach disorder is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a sleep disorder, to include as secondary to 
service-connected tinnitus have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for an anxiety disorder, to include as secondary 
to service-connected tinnitus have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a right eye disorder, to include as secondary 
to left eye impairment have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for at stomach disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  A stomach disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep disorder, anxiety disorder, and right eye disorder

By April 2005 and August 2006 rating decisions, the issues of 
entitlement to service connection for a sleep disorder, an 
anxiety disorder, and a right eye disorder were denied.  In 
June 2006 and January 2007, the veteran perfected an appeal 
as to each issue.  However, at the BVA videoconference 
hearing in July 2007, the veteran stated that he wished to 
withdraw his appeal as to these issues.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in on the record at a hearing at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c).

With regard to each of the above issues, prior to the 
promulgation of a decision by the Board, the veteran 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issues of 
entitlement to service connection for a sleep disorder, an 
anxiety disorder, and a right eye disorder.  As such, the 
Board finds that the veteran has withdrawn his claims as to 
these issues, and accordingly, the Board does not have 
jurisdiction to review the appeal and the issues are 
dismissed.

Stomach disorder

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a stomach disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to an October 
2006 re-adjudication of the veteran's claim, a June 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although the letter did not notify 
the veteran of the information and evidence needed to 
substantiate and complete a claim to reopen, such error is 
not prejudicial because the claim was reopened by the RO and 
the Board.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

In this case, although the RO did not explicitly so state, 
the RO recently found new and material evidence was presented 
to reopen the veteran's claim for entitlement to service 
connection for a stomach disorder.  Such a determination, 
however, is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  

In a November 1994 rating decision, the RO denied service 
connection for an ulcer disorder because there was no 
evidence of inservice incurrence and an ulcer did not 
manifest within one year of service discharge.  The veteran 
did not file a notice of disagreement.  The RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  In June 1996 and August 
1999 rating decisions, the RO did not find new and material 
evidence to reopen the claim of entitlement to service 
connection for a stomach disorder.  The veteran did not file 
a notice of disagreement regarding either rating decision.  
The RO decisions are final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In an 
October 2001 rating decision, the RO did not find new and 
material evidence to reopen the veteran's claim.  The veteran 
perfected an appeal of this rating decision.  In a February 
2005 supplemental statement of the case (SSOC) and several 
subsequent SSOCs, the RO implicitly found new and material 
evidence to reopen the veteran's claim but denied the claim 
for entitlement to service connection for a stomach disorder 
because the stomach disorder was not related to active 
service.    

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 1999 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, new and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the August 1999 rating 
decision included service medical records which showed 
treatment for acute gastroenteritis.  VA medical records from 
October 1992 and December 1993 assessed gastroesophageal 
reflux disease (GERD), small hiatal hernia, and mild 
esophagus dysmotility.  In April 1996 lay statements, the 
veteran asserted that he had been hospitalized during service 
for a stomach disorder and that he had had stomach problems 
since that time.  In a February 1999 lay statement, the 
veteran stated that he had had stomach problems since service 
discharge.  

Evidence submitted after the August 1999 rating decision 
includes VA treatment records from February 2001 through 
September 2006 that assessed GERD.  In a February 2001 
statement, a VA physician stated that it was possible that 
the veteran had had his current gastrointestinal problems 
since service.  December 2002 and May 2004 VA stomach 
examinations were conducted.  The May 2004 VA examiner 
concluded that the veteran's stomach disorder was not related 
to the inservice acute gastroenteritis.  In an October 2004 
RO hearing, the veteran testified regarding his stomach 
disorder.

The Board finds that new and material evidence has been 
submitted to reopen the veteran's claim.  Here, the evidence 
submitted after the August 1999 rating decision was new 
because it had not been previously submitted to VA.  In 
addition, the evidence is material because it contains a 
medical opinion regarding the relationship between the 
veteran's current stomach disorder and active service.  
Accordingly, the new evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, there is 
new and material evidence to reopen the claim of entitlement 
to service connection for a stomach disorder.  

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for a stomach 
disorder without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, a peptic ulcer disorder may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination was negative for a 
stomach disorder.  A July 28, 1951 service record diagnosed 
gastroenteritis, acute, cause unknown.  The veteran was 
hospitalized for treatment and was discharged on August 3, 
1951.  The service discharge examination noted normal 
abdomen.  

VA medical records from October 1992 and December 1993 
indicated GERD, a small hiatal hernia, and mild esophagus 
dysmotility.  In an October 1994 VA general medical 
examination, the veteran reported a gastrointestinal problem 
during service in 1951. 

In April 1996 lay statements, the veteran asserted that he 
had been hospitalized during service for a stomach disorder 
and that he had had stomach problems since that time.  In a 
February 1999 lay statement, the veteran reported stomach 
problems since service discharge.  

In a February 2001 statement, a VA physician noted that 
according to the veteran, he was hospitalized for 
gastroenteritis during service and had had gastrointestinal 
symptoms since that time.  The examiner noted that currently 
the veteran had crampy abdominal pain consistent with 
irritable bowel syndrome (IBS).  The examiner stated that 
that it was possible that the veteran had had his current 
gastrointestinal problems since military service.  

February and August 2001 VA treatment records assessed GERD.  

In his December 2001 notice of disagreement, the veteran 
asserted that his stomach disorder included IBS and acute 
gastritis.  He stated that he was treated while on active 
duty and has had problems since that time, including bloating 
and soreness of the stomach.  

February and August 2002 VA medical records diagnosed GERD.  
A December 2002 VA stomach examination was conducted upon a 
review of the claims file.  The veteran reported 
gastrointestinal difficulties since service.  The diagnostic 
impressions were small hiatal hernia, GERD, and esophageal 
dysmotility likely secondary to chronic reflux.  The examiner 
diagnosed IBS, GERD, and dysphagia, secondary to esophageal 
dysmotility, probably resulting from old age and diabetic 
changes.

In his January 2003 substantive appeal, the veteran stated 
that he was hospitalized for two weeks for a stomach disorder 
while in Nuremburg, Germany.  

February 2003, August 2003, and February 2004 VA medical 
records assessed GERD.  A May 2004 VA medical opinion was 
provided upon a review of the claims file and based on an 
earlier examination of the veteran.  The examiner diagnosed 
IBS and dysphagia, secondary to esophageal dysmotility 
probably resulting from a combination of old age, diabetes 
mellitus, and GERD.  The examiner determined that it was 
unlikely that the veteran's nonspecific brief illness during 
service was related to his subsequent gastrointestinal 
symptoms.  An August 2004 VA record assessed GERD.

At the October 2004 RO hearing, the veteran testified 
regarding his stomach disorder.  He testified that at service 
discharge he had gastrointestinal problems, but didn't report 
them so that his discharge could be processed more quickly.  
He reported that after service he had diarrhea, vomiting, 
difficulty eating, and stomach pain.  He stated that all his 
doctors that he saw during that period of time were dead.

VA medical records from February 2005, April 2005, August 
2005, and March 2006 assessed GERD.  

In a June 2006 statement, the veteran asserted that he had 
had gastrointestinal symptoms since service discharge. 

A September 2006 VA medical record diagnosed GERD.  

At the July 2007 Board hearing, the veteran testified that he 
had gastrointestinal problems since he left service.  He saw 
doctors and took over the counter medications.  

The Board finds that the evidence of record does not support 
a finding of service connection for a stomach disorder.  
There is evidence of a current stomach disorder.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  A peptic ulcer 
disorder was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  But there was 
evidence of acute gastroenteritis during active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  

Importantly, however, the evidence of record indicates that 
the veteran's current stomach disorder is not related to the 
inservice gastroenteritis.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Although the veteran testified that 
he was continuously treated for a stomach disorder since 
service discharge, the first evidence of record of a stomach 
disorder was in 1992, over 40 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  In addition, the May 2004 VA examiner found, upon 
a review of the claims file, that the veteran's stomach 
disorders were less likely than not related to the veteran's 
inservice gastrointestinal illness.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of an expert).  Moreover, the February 
2001 VA physician's statement that it was possible that the 
veteran had had his current gastrointestinal problems since 
active service was equivocal and did not provide any 
supporting basis or rationale.  Prejean, 13 Vet. App. at 448-
9; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of the physician to provide a basis 
for an opinion goes to the weight or credibility of the 
evidence); Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) 
(noting that the probative value of a medical opinion is 
diminished where the opinion is ambivalent).  Last, although 
the veteran has stated that his current stomach disorder is 
related to his inservice gastroenteritis, his testimony is 
not competent to establish such a medical opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service 
connection for a stomach disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for a sleep 
disorder, to include as secondary to service-connected 
tinnitus, is dismissed.  

The claim of entitlement to service connection for an anxiety 
disorder, to include as secondary to service-connected 
tinnitus, is dismissed.

The claim of entitlement to service connection for a right 
eye disorder, to include as secondary to left eye impairment, 
is dismissed.

Service connection for a stomach disorder is denied.





REMAND

The veteran asserts that due to a February 1998 VA left eye 
cataract removal surgery he has left eye vision impairment.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005).  When there is no 
willful misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected, if the disability 
was caused by (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care or (B) an event which 
is not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361 (2006).

Although a June 2003 VA eye examiner found that the veteran's 
vision loss was due to the left eye cataract removal surgery, 
he found that it was due to multiple factors and that there 
was no indication in the record that the visual loss was 
related to carelessness, negligence, lack of proper skill, or 
an error in judgment by the VA care providers.  The examiner 
did not, however, provide an opinion on whether the veteran's 
left eye impairment, to include vision loss, was caused by a 
reasonably foreseeable event.  38 C.F.R. § 3.361.  The Board 
cannot determine, therefore, whether the veteran is entitled 
to compensation under 38 U.S.C.A. § 1151 for left eye 
impairment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.  The RO must return the claims file to 
the June 2003 VA eye examiner, or another 
similarly situated examiner in the 
ophthalmology department, to provide a 
medical opinion.  The examiner must review 
the claims file and provide a medical 
regarding whether the veteran's post-left 
eye cataract surgery complications, to 
include vision loss, were due to a 
reasonably foreseeable event.  The claims 
folder must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  The examiner must set forth 
the complete rationale underlying any 
conclusion drawn and/or opinion expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  The 
report prepared must be typed.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


